internal_revenue_service number info release date index number -------------------------- ----------------------------------------- -------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ------------- telephone number --------------------- refer reply to cc psi b01 genin-118524-05 date date ---------------------- ----- taxpayer dear ---------------- we are responding to your letter on behalf of taxpayer dated date requesting an extension of time to file form_8832 entity classification election to treat taxpayer as an association_taxable_as_a_corporation for federal tax purposes effective date although we are unable to respond to the request as submitted this letter provides useful information relating to the request since taxpayer is ineligible for relief under revproc_2002_59 you may request a private_letter_ruling to obtain an extension of time to file form_8832 under ' and ' of the procedure and administration regulations the procedures for requesting a private_letter_ruling are set out in revproc_2005_1 copy enclosed in addition revproc_2005_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last- filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in ' b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee if applying under the reduced fee provisions send a statement certifying gross_income and refer your request to our office by adding the following to the address genin-118524-05 attn cc pa t p o box ben franklin station washington dc direct to cc psi room by way of introduction the irs has a small_business website which provides information and various useful links visit this special site at www irs gov smallbiz additionally you can order a single free copy of the small_business resource guide cd-rom by calling the cd-rom provides critical tax information including forms instructions and publications as well as valuable information from a variety of government agencies non-profit organizations and educational institutions we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures revproc_2005_1
